Citation Nr: 1624485	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for memory loss.  

4.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).  

(The issue as to whether the Veteran's income exceeds the maximum threshold for the payment of Department of Veterans Affairs (VA) nonservice-connected pension benefits is addressed in a separate decision).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1972 to March 1983 and from September 1990 to May 1991.  He also had additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for headaches (listed as severe migraines, previously claimed as headaches, to include as due to asbestos exposure and environmental hazards).  

In a July 2015 supplemental statement of the case, the RO reopened and denied the Veteran's claim for entitlement to service connection for headaches (listed as headaches, to include as due to asbestos exposure and environmental hazards) on a de novo basis.  The Board notes, however, that service connection for that disorder was previously denied in a final August 2007 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection headaches.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  

The decision below reopens the headaches service connection claim.  The reopened claim and the remaining claim are addressed in the remand section.


FINDINGS OF FACT

1.  The RO denied service connection for headaches in August 2007, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for headaches.  


CONCLUSIONS OF LAW

1.  The August 2007 RO decision that denied entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for headaches in August 2007.  The Board notes that there was no new and material evidence received within one year of the August 2007 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The August 2007 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

Additionally, the Board notes that when relevant service department records are received at any time after VA issues a decision on a claim and those records existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  In this case, however, the Board finds the service personnel records that were received after the August 2007 RO decision that denied service connection headaches are not relevant to the claim as they provide no evidence impacting the claim.  The Veteran's service in the Persian Gulf War was already established at the time of the August 2007 RO decision and there is no additional evidence in the service personnel records that is relevant to the Veteran's claim as to whether new and material evidence has been received to reopen the claim for entitlement to service connection for headaches.  

Moreover, the Court has held that 38 C.F.R. § 3.156(c) only applies when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.  Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014).  In this case, as shown by the discussion below, although the Board is reopening the Veteran's claim for entitlement to service connection for headaches, the Veteran's service personnel records have not led to the reopening of the Veteran's claim.  Rather, that grant of reopening is based on additional VA treatment records.

The evidence considered at the time of the March 2005 RO decision included the Veteran's available service treatment records; post-service VA treatment records; and the Veteran's own statements.  The RO denied service connection headaches (listed as headaches, to include as due to asbestos exposure and environmental hazards) in August 2007 on the basis that there was no medical evidence of record showing that the Veteran's claimed headaches were related to his military service, and no medical evidence showing any link between the claimed exposures and his headaches.  The RO noted that the Veteran asserted that he had headaches as a result of asbestos exposure, as well as due to exposure to environmental hazards during the Persian Gulf War.  The RO indicated that the Veteran's service treatment records for his period of service from August 1972 to March 1983 were limited and that the only documents for that period of service were an April 1981 entry regarding the Veteran's teeth, and a June 1983 examination report which did not show any disabilities, and included a notation that the Veteran reported that he was in good health without any marked complaints.

The RO reported that the service treatment records for the Veteran's period of service from September 1990 to May 1991 showed no documentation or evidence of complaints, treatment, or diagnoses of headaches.  It was noted that the service treatment records received in between the Veteran's periods of active duty also showed no complaints or documentation of headaches.  The RO indicated that such records did not show that the Veteran was exposed to asbestos during his periods of active duty.  The RO also reported that the Veteran's military occupational specialties were listed as an infantryman and a food service worker.  The RO further noted that the Veteran's VA treatment records showed that he reported the onset of his headaches either in the year 2002, or that they may have begun in 1992.  The RO indicated that the VA treatment records showed that the Veteran had been diagnosed with an atypical headache syndrome.  The RO reported that such records showed that the Veteran's headaches had been attributed to a history of allergies or due to cerebral spinal fluid pressure changes.  It was noted that a magnetic resonance imaging (MRI) study of the Veteran's head was normal.  The RO found that there was no medical evidence showing a direct causal link between the Veteran's claimed headaches and his military service.  The RO also indicated that there were no medical treatment records showing on-going treatment for headaches since the Veteran military separation in 1991.  

The evidence received since the August 2007 RO decision includes service personnel records; additional post-service VA treatment records; private treatment records; VA examination reports; records from the Social Security Administration (SSA); and statements and testimony from the Veteran.  

The Board observes that the additional VA treatment records, to include VA examination reports, include multiple diagnoses of headaches.  For example, a June 2009 VA treatment entry noted that the Veteran was seen for chronic headaches.  The Veteran reported that his headaches started eighteen years earlier since he was in the Gulf War.  It was noted that the Veteran described a squeezing sensation which would begin in the occipital area and migrate to the frontal area.  He indicated that his headaches had not changed in character over the years and that he was frustrated that he could not get rid of his headaches.  As to an assessment, the examiner reported that the Veteran had chronic headaches and that he was seen for management of the headaches.  

A July 2009 VA treatment report indicated that the Veteran stated that he had been getting sick since he was in the Gulf War and that he had suffered from migraine headaches for the last nineteen years.  The diagnosis was PTSD.  A December 2009 VA treatment entry noted that the Veteran was seen for chronic headaches.  The Veteran indicated that his headaches started eighteen years earlier since he was in the Gulf War.  The assessment included headaches.  

A January 2016 VA treatment entry indicated that the Veteran was seen for follow-up of disorders including his headaches.  It was noted that the Veteran had an element of vascular dementia and that he was taking Galantamine.  The Veteran reported that stress was still a 100 percent trigger for his headaches.  He stated that he had tried Depakote, Cafergot, Propranolol, and Verapamil without effect.  The examiner reported that the Veteran was currently doing well on Topamax and that he suffered from PTSD.  The assessment included vascular dementia and migraines.  

The Board observes that in the evidence available at the time of the August 2007 RO decision, there was no evidence relating the Veteran's current headaches to his period of service, or to his service-connected PTSD.  The Board notes that the June 2009, July 2009, and December 2009 VA treatment reports all include reports from the Veteran that his headaches began at the time of the Persian Gulf War.  The Board observes that the Veteran is competent to report headaches during service as those symptoms are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the January 2016 VA treatment entry noted that the Veteran reported that stress was still a 100 percent trigger for the Veteran's headaches.  It was noted that the Veteran suffered from PTSD at that time.  Such report appears to indicate a possible relationship between the Veteran's claimed headaches and his service-connected PTSD.  Further, the evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the additional VA treatment records are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show headaches stemming from the Veteran's periods of service.  The Board also observes that the August 2007 RO decision specifically noted that there were no medical treatment records showing on-going treatment for headaches since the Veteran military separation in 1991.  The additional VA treatment records, to include the June 2009, July 2009, and December 2009 VA treatment reports, as well as the January 2016 VA treatment entry, clearly show current diagnoses of headaches since 1991.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the August 2007 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for headaches will be addressed further in the remand section.  
ORDER

New and material evidence to reopen the claim for entitlement to service connection for headaches has been received; to this limited extent, the appeal is granted.  


REMAND

The Veteran contends that he has headaches that are related to service, to include his service in the Persian Gulf War.  He has also asserts that his headaches occurred as a result of asbestos exposure during service.  He further contends that his headaches are related to his service-connected PTSD.  The Veteran specifically maintains that his headaches began during his period of active duty from September 1990 to May 1991.  He reports that he was exposed to environmental hazards during that period of active duty, including burning oil wells.  The Veteran essentially contends that he suffered from headaches during his period of active duty from September 1990 to May 1991, and since that time.  He also asserts that his service-connected PTSD aggravates his headaches.  

The Veteran's service treatment records for his period of active duty from August 1972 to March 1983 are incomplete.  The only service treatment reports of record for that period of service are dental records.  The Veteran's service treatment records for his period of active duty from September 1990 to April 1991 do not show complaints, findings, or diagnoses of headaches.  

As noted above, post-service VA treatment records show treatment for headaches on numerous occasions.  For example, a December 2003 VA treatment entry noted that the Veteran complained of constant headaches that never went away for the previous twelve years.  The assessment included atypical headache syndrome.  

A June 2009 VA treatment entry noted that the Veteran was seen for chronic headaches.  The Veteran reported that his headaches started eighteen years earlier since he was in the Gulf War.  As to an assessment, the examiner reported that the Veteran had chronic headaches and that he was seen for management of the headaches.  A July 2009 VA treatment report indicated that the Veteran reported that he had been getting sick since he was in the Gulf War and that he had suffered from migraine headaches for the last nineteen years.  The diagnosis was PTSD.  A December 2009 VA treatment entry noted that the Veteran was seen for chronic headaches.  The Veteran indicated that his headaches started eighteen years earlier since he was in the Gulf War.  The assessment included headaches.  

A June 2015 VA Gulf War general medical examination report included a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran served in the Persian Gulf from September 1990 to January 1991 or February 1991.  The Veteran reported that one year after his return from Saudi Arabia he developed pain over the frontal area and his posterior head area, as well as blurred vision which would last two or three hours.  He stated that he went for treatment and that he was given Tylenol which did not help.  The Veteran indicated that he went to an emergency room at a hospital and was given intravenous fluid which made the headache go away.  He maintained that his headaches kept getting worse, both in regard to pain and duration.  The Veteran reported that he currently had headaches all the time.  He indicated that the headaches were still in the frontal area and in the posterior head area, that he had nausea, and that he did not have emesis.  He indicated that he was sensitive to light, but not to smell or sound.  The Veteran reported that stress triggered his headaches.  He stated that he would have incapacitating attacks where he had to go to a dark room, and would occasionally doze off.  It was noted that the Veteran was diagnosed with migraine headaches and that he was taking Tompax.  The examiner indicated that there might also be tension headaches.  The examiner reported that the Veteran's medication would decrease pain, but not totally relieve it.  The examiner commented that the Veteran's headaches were not a Gulf War Syndrome.  

The Board observes that the examiner solely indicated that the Veteran's headaches were not a Gulf War Syndrome.  The examiner did not address whether the Veteran's headaches were related to his periods of service.  Additionally, the examiner did not address the Veteran's reports of headaches during his period of service from September 1990 to May 1991, and since that time.  Further, the Board notes that the examiner did not address whether the Veteran's service-connected PTSD caused or aggravated his claimed headaches, as PTSD was granted after the examination.  

In light of the above, the Board finds that the Veteran should be scheduled for another VA examination with medical opinion.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, as noted above, the Board observes that the Veteran's service treatment records, exclusive of dental treatment reports, are not of record.  Therefore, attempts should be made to obtain any additional available service treatment records, to specifically include for the Veteran's period of active duty in the Army from August 1972 to March 1983.  

Finally, the Board observes that a July 2015 reopened and denied the Veteran's claims for entitlement to service connection for a respiratory disorder and for memory loss on a de novo basis.  By this decision, the RO also granted service connection and a 70 percent rating for PTSD, effective January 22, 2015.  In August 2015, the Veteran filed a notice of disagreement with that decision, which appears to have been on the proper VA standard form. 

The RO has not issued a statement of the case (SOC) as to the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a respiratory disorder and for memory loss, and as to the issue of entitlement to an initial rating higher than 70 percent for PTSD.  Under the circumstances, the Board finds it necessary to remand these issues to the RO for the issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:  

1.  Request that a search be conducted for any additional service treatment records pertaining to the Veteran, to include during his Army National Guard service, as well as his period of active duty in the Army from August 1972 to March 1983.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2.  Ask the Veteran to identify all medical providers who have treated him for headaches since February 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed headaches.  The entire claims file must be reviewed by the examiner.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please state whether the symptoms of the claimed condition (headaches) are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such a condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?  

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to any environmental exposures (to include environmental hazards such as burning oil wells) experienced by the Veteran during his service in Southwest Asia.  

(d) Is it at least as likely as not that any diagnosed headache disorders had their onset directly during the Veteran's periods of service or are otherwise causally related to any event or circumstance of his service, including environmental exposures (to include environmental hazards such as burning oil wells) during his service in Southwest Asia during the Persian Gulf War, and/or due to any claimed asbestos exposure?  

Please acknowledge any reports of the Veteran of headaches during his periods of service and since that time.  

(e)  Further, the examiner must opine as to whether the Veteran's service-connected PTSD caused or aggravated any currently diagnosed headache disorders.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed headache disorders by the Veteran's service-connected PTSD is found, the examiner must attempt to establish a baseline level of severity of the diagnosed headache disorders prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Issue the Veteran a SOC as to the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a respiratory disorder and memory loss, as well as to the issue of entitlement to an initial rating higher than 70 percent for PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


